Title: From George Washington to William Livingston, 11 December 1777
From: Washington, George
To: Livingston, William



Sir
Head Quarters Whitemarsh [Pa.] 11th Decr 1777

I had the honor of receiving yours of the 1st inst. some days since, but the Situation which the Army has been in, must apologize for my not answering it sooner.
Genl Howe after making great preparations, and threatning to drive us beyond the Mountains, came out with his whole force last thursday Evening, and after maneuvering round us till the Monday following, decamped very hastily and marched back to Philada.
In my opinion, trying the Officers, taken by Genl Dickinson on Staten Island, for High Treason, may prove a dangerous expedient. It is true they left the State after such an offence was declared treason, but as they had not taken the Oaths nor had entered into our Service, it will be said they had a right to chuse their Side. Again, by the same rule that we try them, may not the Enemy try any natural born subject of Great Britain taken in Arms in our Service. We have a great number of them, and I therefore think we had better submit to the Necessity of treating a few individuals, who may really deserve a severer fate, as prisoners of War, than run the Risque of giving an opening for retaliation upon the Europeans in our Service.
I am pleased to hear that your Assembly are in so good a disposition to regulate the price of necessaries for the Army. I could wish that they would not forget to regulate the prices of country produce, which the Commissaries tell me has risen to so exorbitant a Rate that there is no purchasing a single Article from the Farmer. I have the honor to be Yr Excellency’s most obt Servt

Go: Washington

